116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Mike VALLEE, Appellant.
No. 96-3122SD
United States Court of Appeals, Eighth Circuit.
Submitted:  June 6, 1997Filed:  June 24, 1997

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Mike Vallee appeals the district court's denial of Vallee's request to withdraw his guilty plea to sexual abuse of a minor.  We review the district court's ruling for abuse of discretion.  See United States v. Nichols, 986 F.2d 1199, 1201 (8th Cir.1993).  Having considered the record before us, we conclude Vallee failed to establish a fair and just reason for the withdrawal of his plea.  Id. We decline to consider Vallee's ineffective assistance of counsel claims.  These claims are best pursued on motion under 28 U.S.C. § 2255.  See United States v. Jennings, 12 F.3d 836, 840 (8th Cir.1994).  We thus affirm.  See 8th Cir.R. 47B.